Jenkins, P. J.,
dissenting. It is my opinion that the judgment of the court below should be affirmed, and that the case is controlled by the ruling of this court in Crapp v. State, 23 Ga. App. 257 (98 S. E. 174.) In that case it was held that where, with the knowledge of the owner, a car was used in carrying liquor in violation of the terms of the prohibition law, the owner would not *157be excused by reason of the fact that the vehicle was not then and there being used for the primary purpose of conveying liquor, but that the liquor was being carried merely incidentally and only because the vehicle was at the time being used for another and different purpose. In Mitchell v. State, 20 Ga. App. 778 (2) (93 S. E. 709), the court said: “Criminal intent is a necessary element in the commission of any of the offenses made penal by the prohibition act of 1915; but criminal intent in such connection is simply the intention to do the act which the legislature has prohibited.” In the instant case, as has been stated by my colleagues in the majority opinion, “ The evidence was undisputed to the effect that the automobile belonged to the defendant, and that he was operating it along a public road of the State, and at the time had in a pocket about his person a quart-bottle filled with whisky; the defendant stating, at the time of the seizure of his automobile by the officers, that his wife was sick, and that he had gotten the whisky for her and was carrying it to her.” The facts being thus undisputed, let us turn to the statute law. The act of 1917 (Ga. L. Ex. Sess. 1917, p. 16) provides in section 1 (italics mine) that “ from and after the passage of this act it shall be unlawful for any common carrier, corporation, firm or individual to transport, ship, or carry, by any means whatsoever, with or without hire, or cause the same to be done, from any point without this State to any point within this State, or from place to place within this State, whether intended for personal use or otherwise, any spirituous, vinous, malted, fermented or intoxicating liquors, or any of the prohibited liquors or beverages, as are defined in the act approved November 17, 1915,” etc. Section 20 of the act provides as follows: “All vehicles and conveyances of every kind and description which are used on any of the public roads or private ways of this State, and all boats and vessels of every kind and description which are used in any of the waters of this State in conveying any liquors or beverages, the sale or possession of which is prohibited by law, shall be seized by any sheriff or other arresting officer, who shall report the same to the solicitor of the county, city or superior court having jurisdiction in the county where the seizure was made,” etc. It thus appears that the statute prohibits the transportation of any such intoxicating liquor within this State, and that any vehicle so em*158ployed with the knowledge of the owner upon any public highway is made subject to seizure and condemnation. The admitted facts are that the owner of the vehicle was at the time of the seizure knowingly transporting therein, along and upon a public highway of the State, one quart of whisky. Does the fact that the liquor belonged to the owner of the car, or that it was or was not intended for his own personal use, excuse him ? The statute expressly says not. Is he justified because of the fact that the liquor was found upon his person ? There is nothing contained in the statute to so indicate, and the majority opinion states that “the mere fact that the liquor actually transported in the vehicle was on the person of the occupant of the vehicle is not the factor determining that the vehicle was not used in conveying the liquor.” Could the defendant be relieved upon the theory that the primary purpose for which the vehicle was being used at the time of its seizure may not have been the transportation of the liquor, but that such transportation was merely incidental to some other and more controlling-purpose and intent ? The ruling made by this court in Crapp v. State, supra, is directly in conflict with any such position; and the ruling there made is adhered to in what is said by my colleagues in the majority opinion.
Finally, must the defendant be relieved and excused because the quantity of prohibited liquor, then and there being conveyed contrary to the express terms of the statute, amounted to only one quart ? Here again the statute would seem to be clear and explicit. Section 1 expressly and in terms prohibits the transportation of “any” such liquors. By section 20 a vehicle conveying “any such” liquors is made subject to condemnation; this, of course, when the vehicle is so used with the knowledge of the owner. But it is upon this theory that my colleagues seem to rest their decision, basing their holding upon the fact that, since a quart bottle of liquor is “ too small to require the use of an automobile for the purpose of its conveyance, its mere possession by the person traveling in the automobile does not, without more, demand or compel the inference that the automobile was being ‘used . . in convejdng’ such liquor. This would seem to get back to the question of primary purpose and intent, but, as was held in the Grapp case, supra, and as set forth by this court in the Mitchell case, supra, “ Criminal intent is a necessary element in the com*159mission of any of the offenses made penal by the prohibition act of 1915; bnt criminal intent in such connection is simply the intention to do the act which the legislature has prohibited.” The Supreme Court in some one of the earlier decisions made use of the illustration that, if a person should sell a bottle of liquor, honestly believing that it was coffee, he would be guiltless because free of criminal intent; but that, if he should commit an act amounting to the sale of a bottle of liquor, knowing it was liquor, he would be held intentionally culpable, irrespective of any erroneous impression which he might have had as to what constituted a sale, and irrespective of any misconception which he might have entertained as to what would amount to an excuse or justification. The question is, did the defendant knowingly commit ¿n act prohibited by law, not whether his primary purpose and intent was to accomplish something else, or whether he could have attained the same result without using his car and subjecting it to seizure. The law prohibits the transportation within this State of any intoxicating liquors, and whenever this is accomplished through the instrumentality of a vehicle used on a public highway, with the knowledge of the owner, the vehicle so employed is subject to condemnation. The vehicle is so “ used ” whenever the owner knowingly permits, it to be so employed. “ Eeductio ad absurdum ” is a two-edged sword, and to use it here would seem to have the practical effect of emasculating the law by defeating to a very large extent the purpose for which the law was designed. If in a seven-passenger car one quart per passenger can be held to be reasonable and proper, why not three and one-half gallons or two quarts per passenger ? Would not the same reasoning apply ? To say that one may be excused in violating the express terms of the statute so long as he does not load up the car with a greater quantity of liquor than would “ require the use of an automobile for the purpose of its conveyance,” would result in making the “toting capacity” of the individual the only avaidable legal test, but this, at best, would impose a most indefinite standard of weights and measures. Besides, is it really and in fact unreasonable to say as a matter of law that an automobile is “ used ” in transporting a quart of liquor in a case where such liquor is being thus actually and knowingly carried ? To sustain heavy weights and burdens is by no means the sole “use” *160of an automobile. The main function of any vehicle is to convey. With an automobile, the primary purpose is not only to convey, but to convey speedily.. The “ use ” for which it is designed is to enable one to change and change quickly the location of whomever and whatever it is used to transport. It therefore follows that when a person is possessed of “ a quart,” and on the move, his dilemma is- to thus “ use ” his conveyance, or else part company with the thing possessed. He is not to be conceived as following himself on foot. What is here said is with reference to the general rule and argument set forth by my colleagues in their ably considered majority opinion; and there is no intention to discredit the defendant’s testimony as to the special use intended for the particular liquor had by him in the car at the time of the seizure. As already indicated, the use intended has, under the terms of the act, nothing to do with the question involved. It might be said, however, that, even applying the rule laid down in the majority opinion, the defendant’s own testimony that he had procured the liquor for and was “ carrying ” it to a sick person at the time of the seizure would seem to clearly establish the fact that the car was then and there being “ used ” primarily for the specific purpose of conveying the liquor.